Citation Nr: 0121363	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for low back 
disability.

2.  Entitlement to service connection for psychiatric 
disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
March 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in February 2000.  Thereafter, in June 
2001, he was afforded a hearing at the RO before the 
undersigned member of the Board.  Transcripts of these 
hearings have been associated with the claims folder.


REMAND

The veteran contends that his diagnosed schizophrenia had its 
onset during his active military service.  He says he 
experienced psychiatric symptoms in service, and he received 
in-service treatment for the same.  He also claims he was 
hospitalized for a nervous condition within one year of his 
service discharge.  He identifies this hospital as Helen 
Keller Hospital (formerly named Colbert County Hospital).  
The veteran notes that schizophrenia was diagnosed in 
December 1971, which was less than two years after his 
discharge.  He reports that he was eventually awarded Social 
Security Administration (SSA) disability benefits in 1989 due 
to his psychiatric disorder.  The veteran also asserts that 
he incurred a low back injury in service, and he has been 
suffering from low back pain since that time.  He states that 
his back disability was considered when he was awarded SSA 
disability benefits in 1989.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA) was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This liberalizing law is applicable to 
the veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

To date, there is no indication that the RO has sought to 
obtain a copy of the decision that granted SSA benefits to 
the veteran or the records upon which the decision was based.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
consistently held that where VA has notice that a veteran is 
receiving benefits from the Social Security Administration, 
and that records from that Administration may be relevant, VA 
has a duty to acquire a copy of the decision granting SSA 
benefits, and the supporting medical documents relied upon.  
See Baker v. West, 11 Vet.App. 163 (1998).  Accordingly, the 
veteran's SSA records must be obtained.

The Board also notes that there is some question as to 
whether an attempt has been made to obtain the veteran's 
medical records from Helen Keller Hospital, formerly known as 
Colbert County Hospital.  As these records allegedly would be 
supportive of the claim for service connection for 
psychiatric disability, the RO should attempt to obtain the 
veteran's records from Helen Keller Hospital.  

In addition, the veteran has not been provided a VA 
examination to determine the etiology of his psychiatric 
disability.  See 38 U.S.C. § 5103A (West Supp. 2001).

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should advise the veteran that 
he should submit, to the extent that he 
is able, medical evidence , such as a 
statement from a physician, linking 
current disability of his low back to his 
military service. 

2.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and private, who may possess 
additional records pertinent to either of 
the issues on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.  The RO should 
make a concerted effort to obtain the 
veteran's treatment records for 1970 and 
1971 from the Helen Keller Hospital 
(formally known as Colbert County 
Hospital).

3.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and his 
representative and request them to 
provide a copy of such records.

4.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits and of the records 
upon which the determination was based.  
The SSA should also be requested to 
provide a copy of any subsequent 
disability determinations for the veteran 
and a copy of any records upon which 
those determinations were based.

5.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
psychiatrist to determine the nature, 
extent, and etiology of the veteran's 
psychiatric disability.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed. 

The physician should be requested to 
provide an opinion with respect to each 
currently present acquired psychiatric 
disorder as to whether it is at least as 
likely as not that the disorder had its 
onset during the veteran's active 
service, was manifested within one year 
of the veteran's discharge from service 
or is etiologically related to the 
veteran's active service.  The rationale 
for all opinions expressed must also be 
provided. 

6.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the VCAA. 

8.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


